PER CURIAM.
We originally accepted jurisdiction of Henry v. Dugger, 574 So.2d 1103 (Fla.1st DCA 1990), based on apparent conflict with *420Waldrup v. Dugger, 562 So.2d 687 (Fla.1990), and similar cases involving the prohibition against ex post facto laws. Upon further review, we find no conflict among these cases. Accordingly, we dismiss the petition for review as having been improvidently granted.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.